494 So. 2d 749 (1985)
Ernest Clifton MARTIN
v.
STATE.
2 Div. 423.
Court of Criminal Appeals of Alabama.
November 12, 1985.
Rehearing Denied May 27, 1986.
Certiorari Denied August 29, 1986.
*750 William C. Brewer, III, and Robert M. Seale, Livingston, for appellant.
Charles A. Graddick, Atty. Gen., and Gerrilyn V. Grant, Asst. Atty. Gen., for appellee.
Alabama Supreme Court 85-1025.
TAYLOR, Judge.
The appellant, Ernest Clifton Martin, was convicted of the murder of Deputy Sheriff Nathanial Conner, who died as a result of a wound he sustained during a shoot-out between the appellant and deputies from the Marengo County Sheriff's Department. The appellant was found guilty of capital murder, and sentenced to life imprisonment without parole. He raises only one issue on appeal.
The appellant was treated at Bryan Whitfield Memorial Hospital for injuries he received during the shoot-out. While still in the emergency room, the appellant was read his Miranda rights. Also while he was in the hospital, someone in hospital administration requested two hospital psychologists to conduct a mental examination on the appellant. It was determined that appellant knew where he was and what he had done; the findings showed that he was not at that time psychotic.
The appellant presented during his case-in-chief testimony from expert witnesses to establish a defense of insanity. Thereafter, during its rebuttal, the State presented the testimony of the two above-referenced hospital psychologists. The appellant claims that such rebuttal testimony was inadmissible as being violative of his Sixth Amendment right to counsel and the doctor-patient privilege. It is well established that such testimony is properly admissible. Ex parte Day, 378 So. 2d 1159 (Ala.1979), Salmon v. State, 460 So. 2d 334 (Ala.Cr.App.1984), Free v. State, 455 So. 2d 137 (Ala.Cr.App.1984), Magwood v. State, 426 So. 2d 918 (Ala.Cr.App.1982), aff'd, 426 So. 2d 929 (Ala.), cert. denied 462 U.S. 1124, 103 S. Ct. 3097, 77 L. Ed. 2d 1355 (1983).
AFFIRMED.
All the Judges concur.